           CASE 0:20-cv-02098-ECT-KMM Doc. 1 Filed 10/02/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                               CASE NO.
________________________________________________________________________

JASON McKINLEY,                                   Judge
         Plaintiff,                               Magistrate Judge

      vs.

EQUIFAX INFORMATION
SERVICES, INC.; TRANS
UNION LLC; and BARCLAYS
BANK INC.;
           Defendants.
________________________________________________________________________

              TRANS UNION, LLC’S NOTICE OF REMOVAL
________________________________________________________________________

      Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Trans Union, LLC

(“Trans Union”) hereby removes the subject action from the 4th Judicial District Court,

Hennepin County, Minnesota, to the United States District Court, District of Minnesota,

on the following grounds:

      1.       Plaintiff   Jason   McKinley    served    Trans   Union   on   or   about

September 16, 2020 with a Summons and Complaint to be filed in the 4th Judicial District

Court, Hennepin County, Minnesota. Copies of the Summons and Complaint are attached

hereto, as Exhibit A, and Exhibit B. No other process, pleadings or orders have been

served on Trans Union.

      2.       Attached hereto as Exhibit C is a copy of Trans Union, LLC’s Notice of

Filing Notice Of Removal With the United States District Court to be filed in Hennepin

County District Court.


                                        Page 1 of 3
            CASE 0:20-cv-02098-ECT-KMM Doc. 1 Filed 10/02/20 Page 2 of 3




       3.       Plaintiff makes claims under, alleges that Trans Union violated and alleges

that Trans Union is liable under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

(the “FCRA”). See Complaint ¶¶ 2, 7, 9-13, 19, 20, 26, 31, 39, 50, 27 [sic], 28 [sic] 22

[sic], 53 [sic], and 24 [sic].

       4.       This Court has original jurisdiction over the subject action pursuant to 28

U.S.C. § 1331 since there is a federal question. As alleged, this suit falls within the FCRA

which thus supplies this federal question.

       5.       As of the date of this Notice of Removal, Defendants Equifax Information

Solutions, Inc. (Equifax), and Barclays Bank, Inc. (Barclays), have been served. Counsel

for Trans Union has contacted counsel for Equifax and Barclays, and they have consented

to this removal as evidenced by consents attached hereto as Exhibit D, and Exhibit E,

respectively.

       6.       Pursuant to 28 U.S.C. § 1441, et seq., this cause may be removed from the

4th Judicial District Court, Hennepin County, Minnesota, to the United States District

Court for the District of Minnesota.

       7.       Notice of this removal will promptly be filed with the 4th Judicial District

Court, Hennepin County, Minnesota and served upon all adverse parties.

       WHEREFORE, Defendant Trans Union, LLC, by counsel, removes the subject

action from the 4th Judicial District Court, Hennepin County, Minnesota to this United

States District Court, District of Minnesota.




                                           Page 2 of 3
       CASE 0:20-cv-02098-ECT-KMM Doc. 1 Filed 10/02/20 Page 3 of 3




                                  Respectfully submitted,



Dated: 10/2/2020                  s/ Bradley D. Fisher
                                  Bradley D. Fisher, Esq. (219356)
                                  Amy M. Sieben, Esq. (326021)
                                  Fisher Bren & Sheridan, LLP
                                  920 Second Avenue South, Suite 975
                                  Minneapolis, MN 55402-4011
                                  Office: (612) 332-0100
                                  Fax: (612) 332-9951
                                  E-Mail: bfisher@fisherbren.com
                                    asieben@fisherbren.com

                                  Counsel for Defendant Trans Union, LLC




                                 Page 3 of 3
